Case 2:19-cv-13429-PDB-DRG ECF No. 94 filed 08/18/20                    PageID.3434       Page 1 of 1



                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MICHIGAN




 General Motors LLC, et al.,

                                    Plaintiff(s),

 v.                                                     Case No. 2:19−cv−13429−PDB−DRG
                                                        Hon. Paul D. Borman
 FCA US LLC, et al.,

                                    Defendant(s).




                                   CERTIFICATE OF SERVICE

    I hereby certify that a copy of the Notice(s) of Appeal filed in this case and this Certificate
 of Service was served upon:

                     United States Court of Appeals for the Sixth Circuit
                     Potter Stewart U.S. Courthouse
                     100 East Fifth Street, Fifth Floor
                     Cincinnati, OH 45202−3988

 and all interested parties, by electronic means or first class U.S. mail, on August 18, 2020.




                                                    DAVID J. WEAVER, CLERK OF COURT


                                                By: s/ L. Granger
                                                    Deputy Clerk


 Dated: August 18, 2020
